Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court

                                 November 9, 2015                   (202)479.3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Albin Adalin Zelaya-Zelaya
              v. Texas
              No. 15-5945
              (Your No. WR-81,318-02)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk




                                                                     RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                                                                       NOV 16 201S

                                                                    AbelAeosta,Clert<